 Case 3:21-cv-14618-PGS-LHG Document 1 Filed 08/05/21 Page 1 of 7 PageID: 1




KRISTEN CLARKE
Assistant Attorney General
Civil Rights Division
PAMELA S. KARLAN
Principal Deputy Assistant Attorney General
Civil Rights Division
T. CHRISTIAN HERREN, JR.
RICHARD A. DELLHEIM
DANIEL J. FREEMAN
RACHEL EVANS
Attorneys, Voting Section
Civil Rights Division
U.S. Department of Justice
4 Constitution Square
150 M. Street NE, Room 8.143
Washington, DC 20530
(202) 305-4355

RACHAEL A. HONIG
Acting United States Attorney
MICHAEL E. CAMPION
Assistant United States Attorney
United States Attorney’s Office
District of New Jersey
Civil Rights Unit
970 Broad Street, Suite 700
Newark, NJ 07102
(973) 645-3141

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,

                       Plaintiff,

                v.
                                                           Civil Action No.
 STATE OF NEW JERSEY; TAHESHA WAY, in her
 official capacity as New Jersey Secretary of State; and
 KEVIN S. CORBETT, in his official capacity as
 President and CEO of New Jersey Transit,

                       Defendants.
 Case 3:21-cv-14618-PGS-LHG Document 1 Filed 08/05/21 Page 2 of 7 PageID: 2




                                          COMPLAINT

       The United States of America, plaintiff herein, alleges:

       1.      The Attorney General files this action pursuant to Section 7 and Section 11(a) of

the National Voter Registration Act (NVRA), 52 U.S.C. §§ 20506 and 20510(a).

       2.      As relevant here, Section 7 of the NVRA requires states to designate all offices

that provide state-funded programs primarily serving persons with disabilities as “voter

registration agencies.” In turn, such designated voter registration agencies must offer specific

voter registration services with each application for disability services.

       3.      In this action, the United States alleges that the State of New Jersey’s failure to

designate Access Link—the New Jersey Transit paratransit program—and Community

Transportation—a county-based transportation program primarily serving persons with

disabilities—violates Section 7 of the NVRA. Furthermore, the United States alleges that the

failure of Access Link and Community Transportation offices to offer voter registration services

also violates Section 7 of the NVRA.

                                 JURISDICTION AND VENUE

       4.      This Court has original jurisdiction of this action under 28 U.S.C. §§ 1331, 1345,

and 2201(a) and 52 U.S.C. § 20510(a).

       5.      Venue is proper in this Court under 28 U.S.C. §§ 110 and 1391(b).

                                             PARTIES

       6.      The NVRA authorizes the Attorney General to file a civil action on behalf of the

United States of America for such declaratory or injunctive relief as is necessary to carry out the

Act. 52 U.S.C. § 20510(a).




                                                  2
 Case 3:21-cv-14618-PGS-LHG Document 1 Filed 08/05/21 Page 3 of 7 PageID: 3




       7.      The State of New Jersey is one of the States of the United States of America.

New Jersey is subject to the requirements of the NVRA. 52 U.S.C. §§ 20502(4), 20503.

       8.      Tahesha Way is the New Jersey Secretary of State, the chief election official of

the State. N.J. Rev. Stat. § 52:16A-98(b). As New Jersey’s chief state election official, she is

responsible for coordinating State responsibilities under the NVRA. 52 U.S.C. § 20509. She is

sued in her official capacity.

       9.      Kevin S. Corbett is the President and CEO of the New Jersey Transit Corporation.

He is sued in his official capacity.

                                         ALLEGATIONS

       10.     Section 7(a)(2)(B) of the NVRA requires the State of New Jersey to designate all

offices that provide State-funded programs primarily serving people with disabilities as “voter

registration agencies.” 52 U.S.C. § 20506(a)(2)(B).

       11.     Offices designated as voter registration agencies pursuant to Section 7(a)(2)(B)

must distribute with each application for such service—and with each recertification, renewal, or

change of address form relating to such service—a mail voter registration application form,

unless the applicant, declines, in writing, to register to vote. 52 U.S.C. § 20506(a)(6).

       12.     Designated voter registration agencies must also assist applicants in completing

voter registration application forms (unless the applicant refuses such assistance) and must

accept completed voter registration application forms for transmittal to the appropriate State

election official. 52 U.S.C. § 20506(a)(4)(A)(ii)-(iii). Voter registration agencies must then

transmit accepted voter registration application forms to appropriate State election officials in

accordance with statutory deadlines. 52 U.S.C. § 20506(d).




                                                 3
 Case 3:21-cv-14618-PGS-LHG Document 1 Filed 08/05/21 Page 4 of 7 PageID: 4




        13.    New Jersey has designated several categories of State, county, and municipal

offices as voter registration agencies, including some offices that provide State-funded programs

primarily engaged in providing services to persons with disabilities. See N.J. Rev. Stat. § 19:31-

6.11.

        14.    The New Jersey Transit Corporation is New Jersey’s public transportation

corporation. New Jersey Transit operates approximately 250 bus routes and 12 rail lines

statewide and provides nearly 270 million passenger trips each year.

        15.    Access Link, a component of New Jersey Transit, is the primary provider of

paratransit services in New Jersey.

        16.    Paratransit is a transportation service required by the Americans with Disabilities

Act for individuals with disabilities who are unable to use fixed route transportation systems. 49

C.F.R. § 37.3; N.J. Rev. Stat. § 27:25-3(d). Access Link service is comparable to New Jersey

Transit’s local fixed route bus and light rail systems.

        17.    Access Link provides transportation for persons with disabilities to locations

within a defined radius of New Jersey Transit routes. As of 2019, Access Link provided over 1.7

million trips annually.

        18.    Access Link relies on state funding to provide these services.

        19.    Access Link requires persons seeking paratransit services to apply for those

services and establish program eligibility.

        20.    New Jersey has not designated Access Link offices as a voter registration agency.

        21.    Access Link offices do not distribute voter registration forms with applications for

paratransit services or change of address forms, assist with completion of voter registration

forms, or accept voter registration forms for transmittal to appropriate state election officials.




                                                  4
 Case 3:21-cv-14618-PGS-LHG Document 1 Filed 08/05/21 Page 5 of 7 PageID: 5




       22.     Community Transportation is a county-based transportation program primarily

serving persons with disabilities. Each of New Jersey’s 21 counties has a Community

Transportation program.

       23.     Community Transportation provides accessible feeder transportation service to

accessible fixed-route transportation services, as well as accessible local transit service. N.J.

Rev. Stat. § 27:25-28(a)(1).

       24.     The New Jersey Senior Citizen and Disabled Resident Transportation Assistance

Program (SCDRTAP) assists counties to develop and provide Community Transportation,

including coordinating the program within and among counties and providing 8.5% of state

casino revenues as funding. N.J. Rev. Stat. § 27:25-28(a)-(b). In the 2019 fiscal year,

SCDRTAP funded over 813,000 Community Transportation rides.

       25.     New Jersey Transit administers SCDRTAP and issues grants to Community

Transportation programs. N.J. Rev. Stat. § 27:25-31. To receive these funds, Community

Transportation programs must submit plans that meet New Jersey Transit program guidelines.

See N.J. Rev. Stat. §§ 27:25-29 to -30.

       26.     New Jersey Transit ensures that Community Transportation programs meet

guidelines, rules, and regulations by requiring SCDRTAP grant recipients to submit reports and

by New Jersey Transit staff conducting on site program reviews.

       27.     Nearly all Community Transportation offices require clients to apply for services

and establish program eligibility.

       28.     New Jersey has not designated Community Transportation offices as voter

registration agencies.




                                                  5
 Case 3:21-cv-14618-PGS-LHG Document 1 Filed 08/05/21 Page 6 of 7 PageID: 6




       29.     Community Transportation offices do not distribute voter registration forms with

applications for disability transportation services, assist with completion of voter registration

forms, or accept voter registration forms for transmittal to appropriate state election officials.

                                       CAUSE OF ACTION

       30.     Defendants’ failure to designate Access Link and Community Transportation as

voter registration agencies violates Section 7 of the NVRA.

       31.     Defendants’ failure to provide Access Link and Community Transportation

clients with opportunities to register to vote in the manner specified by Section 7 violates the

NVRA.

       32.     Unless enjoined by order of this Court, Defendants will continue violating Section

7 of the NVRA by failing to designate Access Link and Community Transportation as voter

registration agencies and by failing to offer Access Link and Community Transportation

customers specified voter registration services.

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States prays that the Court enter an order:

       (1)     Declaring that Defendants’ failure to designate Access Link and Community

               Transportation as voter registration agencies violates Section 7 of the NVRA;

       (2)     Directing Defendants to designate Access Link and Community Transportation as

               voter registration agencies under Section 7 of the NVRA;

       (3)     Requiring Defendants to take all steps necessary to ensure that Access Link and

               Community Transportation offer voter registration services in the manner

               specified by Section 7 of the NVRA;

       (4)     Requiring Defendants to coordinate and direct a remedial program to offer voter




                                                   6
 Case 3:21-cv-14618-PGS-LHG Document 1 Filed 08/05/21 Page 7 of 7 PageID: 7




              registration services to Access Link and Community Transportation customers

              who applied for disability services from these offices in the four years preceding

              entry of a final order; and

       (5)    Granting such additional relief as the interests of justice may require.

Date: August 5, 2021

                                             Respectfully submitted,

RACHAEL A. HONIG                             KRISTEN CLARKE
Acting United States Attorney                Assistant Attorney General
District of New Jersey                       Civil Rights Division

                                             PAMELA S. KARLAN
                                             Principal Deputy Assistant Attorney General
                                             Civil Rights Division

/s/ Michael E. Campion                       /s/ Daniel J. Freeman
MICHAEL E. CAMPION                           T. CHRISTIAN HERREN, JR.
Assistant United States Attorney             RICHARD A. DELLHEIM
United States Attorney’s Office              DANIEL J. FREEMAN
District of New Jersey                       RACHEL EVANS
Civil Rights Unit                            Attorneys, Voting Section
970 Broad Street, Suite 700                  Civil Rights Division
Newark, NJ 07102                             U.S. Department of Justice
                                             4 Constitution Square
                                             150 M. Street NE, Room 8.143
                                             Washington, DC 20530




                                                7
